Title: To John Adams from Jonathan Williams, 10 September 1813
From: Williams, Jonathan
To: Adams, John


[Circular.]
Sir,
Philadelphia,  September 10, 1813.


The annual meeting of the United States’ Military Philosophical Society will be held in the City of New York on Monday the first day of November next: The time of the day and place of meeting will be made known through the daily papers of the preceding week.
The business which will then come before the Society will be
1. To receive Reports relative to the affairs of the Society since the last annual meeting.
2. To take order respecting the Funds.
3. To elect new Members.
4. To elect Officers for the ensuing year.
5. To take into consideration the past, and to devise the best means of promoting the future usefulness of the Institution.
I am, respectfully, / Sir, your most obedient servant,

Jonathan Williams,President.